Information Disclosure Statement
The information disclosure statement filed 10/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document “A green and cost-effective solution for coated board” does not include the correct date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a coating color as claimed as claim 1.  The closest prior art of record is Marakainen et al. (US Patent Application No. 2013/0040158), Troutman et al. (US Patent Application No. 2011/0229700) and Apostol et al. (US Patent Application No. 2007/0289486).  Marakainen et al. teach a coating color comprising at least one pigment, water and 50 to 99% by weight of dextrin.  Marakainen et al. fail to teach wherein the coating color comprises a mixture of dextrins A- of less than 500 kDa; and between 10 and 70% by weight of dextrin (B), said dextrin (B) being composed of at least one dextrin with a weight-average molecular weight MB-; the percentages by weight of dextrins being with respect to the total amount of the mixture of dextrins (A) and (B) in the composition, wherein MB is greater than MA + 50 kDa.  Troutman et al. teach a coating color comprising at least one pigment and a dextrin with a molecular weight of less than 100,000.  Troutman et al. fail to teach wherein the coating color comprises a mixture of dextrins (A) and (B), wherein dextrin (A) being composed of at least one dextrin with a weight-average molecular weight MA- of less than 500 kDa; and between 10 and 70% by weight of dextrin (B), said dextrin (B) being composed of at least one dextrin with a weight-average molecular weight MB-; the percentages by weight of dextrins being with respect to the total amount of the mixture of dextrins (A) and (B) in the composition, wherein MB is greater than MA + 50 kDa.  Apostol et al. teach a coating color comprising at least one pigment, water and between about 5 to 26 wt% of dextrin with a molecular weight of at least about 100,000.  Apostol et al. fail to teach wherein the coating color comprises a mixture of dextrins (A) and (B), wherein dextrin (A) being composed of at least one dextrin with a weight-average molecular weight MA- of less than 500 kDa.  There is no reason to combine the teachings of Marakainen et al., Troutman et al. and Apostol et al.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2021